DETAILED ACTION
This Office action is in response to the amendment and remarks filed on July 25th, 2022.  Claims 1-19 and 21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that examiner had not properly identified Rocha-Alvarez in the statement of the grounds of rejection.  Examiner agrees.  Though it was a typographical error it does require that this Office be made non-final.
Applicant’s remaining arguments have been considered but are not persuasive.  Applicant argues that Lee et al. teaches away from the combination and further is silent regarding prevention of outgassed materials.  Lee et al. is not relied upon for any feature of the claims, and is cited solely to disclose that it is known that outgassing increases at higher temperatures.  That is why it cited as ‘the teachings of Lee et al.’ and not ‘Lee et al.’  The reference was brought in earlier in prosecution in response to applicant’s challenge of Examiner taking Official Notice of the fact that outgassing increases during heating.  Therefore, it is irrelevant whether the heater or any other feature of Lee et al. not relied upon is compatible with the other features of the claims or other references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0380285 (Huseinovic et al.) in view of US 2013/0248014 (Kobayashi et al.), US 2007/0298362 (Rocha-Alverez et al.), US 2018/0114708 (Hofmeister et al.), the teachings of US 2012/0312698 (Lee et al.) and the teachings of US 2013/0183831 (Yu et al.).
Regarding claim 1, Huseinovic et al. discloses a workpiece processing system, comprising: a process chamber (fig. 2, element 122); a chamber having one or more chamber walls generally enclosing a chamber volume, wherein the chamber comprises a vacuum port in fluid communication with the chamber volume, wherein the chamber generally defines a load lock chamber operably coupled to the process chamber (fig. 1-7 & 9, element 136A); a workpiece support positioned within the chamber and configured to selectively support a workpiece (fig. 2, element 154, also shown but not labeled in figures 3-6, and an alternative version is in fig. 8, element 196); a heater apparatus configured to selectively heat the workpiece to a predetermined temperature, whereby heating the workpiece generates an outgassed material within the chamber volume (fig. 1-8, element 152); and a vacuum source (fig. 1, element 151). 
Huesinovic et al. does not specifically disclose a vacuum valve configured to provide selective fluid communication between the vacuum source and the vacuum port or a controller configured to control the vacuum valve.  However, Kobayashi et al. discloses a workpiece processing system with such a vacuum valve (fig. 2, elements 43 and 49).  It would have been obvious to a person having ordinary skill in the art to include the vacuum valve and controller of Kobayahsi et al. between the vacuum pump and vacuum port of Huesinovic et al. so that the pressure in the chamber could be altered as needed to effect load-lock procedures.
Huseinovic et al. does not disclose a purge gas port in fluid communication with the chamber volume; a purge gas source having a purge gas associated therewith; a purge gas valve configured to provide selective fluid communication between the purge gas source and the purge gas port; and a controller configured to control the vacuum valve and purge gas valve to selectively flow the purge gas from the purge gas port to the vacuum port at a predetermined pressure concurrent with heating of the workpiece, thereby generally evacuating the outgassed material from the chamber volume and preventing a condensation of the outgassed material on the one or more chamber walls.
However, Rocha-Alvarez et al. disclose a workpiece processing system including a chamber with a vacuum port and purge gas port (fig. 1(a), element 122); a purge gas source having a purge gas associated therewith (fig. 1(a), element 114); a purge gas valve configured to provide selective fluid communication between the purge gas source and the purge gas port (fig. 1(a), element 116); and a controller configured to control the purge gas valve to selectively flow the purge gas from the purge gas port to the vacuum port at a predetermined pressure concurrent with heating of the workpiece, thereby generally evacuating the outgassed material from the chamber volume and preventing a condensation of the outgassed material on the one or more chamber walls (fig. 1(a), elements 120 & 116, wherein ‘The flow of purge gas is selected to have a sufficient mass and momentum so that the purge gas can carry the outgassed species. The pump liner directs the flow and outgassed species through the second channel and out of the ring-shaped element through the exhaust plenum.’ P 11).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed to incorporate the purging system of Rocha-Alvarez et al. into the workpiece processing system of Huseinovic et al. so that outgassed contaminants from the workpiece could be removed.  It would further have been obvious to flow the gases concurrent with heating of the workpiece because heating causes outgassing to occur, as taught by Lee et al. (‘An outgassing method may be used to convert the contaminant to a gaseous state and then discharge the gaseous contaminant, by heating a wall of the chamber with a linear heater introduced to the chamber. Such an outgassing method is also called a "high temperature baking process."’ P 19), therefore outgassing with be higher at this time.
Huseinovic et al. does not disclose one or more chamber wall heaters, wherein the one or more chamber wall heaters are configured to selectively heat the one or more chamber walls.  Hofmeister et al. discloses a loadlock chamber with one or more wall heaters, wherein the one or more wall heaters configured to selectively heat the one or more chamber walls (fig. 23A, elements 50450, 50451).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Huseinovic et al. to include the chamber wall heaters of Hofmeister et al. to ensure more even heating of the workpiece, as discussed by Yu et al. (‘The loadlock chamber may 400 also includes a secondary heating source 440. The secondary heating source 440 may be aligned in the top half of the loadlock chamber 400 and in combination with the heating plate 410 helps to evenly heat the workpiece 430 from the top, sides, and bottom.' P 33, and ‘The gradual and even heating of the workpiece helps to reduce the warpage and cracking of the workpiece by easing the thermal expansion and contraction of the workpiece.’ P 37).
Regarding claim 2, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al. discloses the workpiece processing system of claim 1, further comprising: a first loadlock valve operably coupled to the chamber and configured to provide selective fluid communication between the chamber volume and a first environment, and wherein the first loadlock valve is further configured to selectively pass the workpiece between the chamber volume and the first environment (fig. 1 & 5, element 150); and a second loadlock valve operably coupled to the chamber and configured to provide selective fluid communication between the chamber volume and a second environment, and wherein the second loadlock valve is further configured to selectively pass the workpiece between the chamber volume and second environment (fig. 1 & 5, element 148).
Regarding claim 3, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al.  discloses the workpiece processing system of claim 2, wherein the controller is further configured to selectively open and close the first loadlock valve, thereby selectively isolating the chamber volume from the first environment, and wherein the controller is further configured to selectively open and close the second loadlock valve, thereby selectively isolating the chamber volume from the second environment (fig. 1, element 188, wherein ‘As illustrated in FIG. 1, a controller 188 is further provided … (to control) the respective atmospheric doors 150 and vacuum doors 148 of the respective first and second dual load lock assemblies 136A, 136B' P 50).
Regarding claim 4, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al.  discloses the workpiece processing system of claim 3, wherein the first environment comprises an atmospheric environment at atmospheric pressure, and wherein the second environment comprises a vacuum environment at a vacuum pressure (‘atmospheric environment 132 and the vacuum environment 126’ P 50), and wherein the controller is configured to flow the purge gas from the purge gas port to the vacuum port concurrent with the second loadlock valve isolating the chamber volume from the second environment (‘A controller is configured to heat the workpiece to the first temperature in an atmospheric environment via the pre-heat apparatus’ Abstract).
Regarding claim 5, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., and the teachings of Lee et al. and Yun et al. discloses the workpiece processing system of claim 4, wherein the controller is configured to flow the purge gas from the purge gas port to the vacuum port concurrent with the second loadlock valve isolating the chamber volume from the second environment and the first loadlock valve isolating the chamber volume from the first environment (‘In yet another alternative, the pre-heat apparatus 152 can heat the workpiece 118 during the same timeframe that the first chamber 138 is being pumped down to transition from atmospheric pressure to vacuum pressure.’ P 42).
Regarding claim 6, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., and the teachings of Lee et al. and Yun et al. discloses the workpiece processing system of claim 1, wherein the controller is configured open the purge gas valve and vacuum valve concurrent with the heating of the workpiece, thereby further concurrently flowing the purge gas from the purge gas port to the vacuum port at the predetermined pressure (see analysis of claim 1, especially discussion of the limitation to selectively flow the purge gas concurrent with heating of the workpiece).
Regarding claim 7, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al.  discloses the claimed invention except for the claimed regulators.  However, regulators are common in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to include regulators to give the operator more control over the flow.
Regarding claim 8, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al. discloses the claimed invention except for the controller controlling the regulators.  However regulators that can be controlled automatically are well known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use such regulators to simplify the process.
Regarding claim 9, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al. the claimed invention except for the regulators being manual.  However, manual regulators are common in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use such regulators to allow the operator to override in the case of faulty control.
Regarding claim 10, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al. discloses the workpiece processing system of claim 1, wherein the predetermined pressure is approximately atmospheric pressure (‘A controller is configured to heat the workpiece to the first temperature in an atmospheric environment via the pre-heat apparatus’ Abstract).
Regarding claim 11, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al. discloses the claimed invention except for a temperature measurement apparatus configured to determine a measured temperature of the workpiece, wherein the controller is further configured to control the vacuum valve and purge gas valve based, at least in part, on the measured temperature of the workpiece.  However, temperature measurement devices are common in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to include such a sensor to provide feedback about whether the workpiece is heated to the correct temperature.  It would further have been obvious to use this information to control the valves so that the flow could be stopped when the temperature is stable and further outgassing is unlikely, and further to evacuate the chamber when the temperature cycle is complete.
Regarding claim 12, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al. discloses the claimed invention except for controlling the vacuum valve and purge gas valve based, at least in part, on a predetermined time.  However, setting a process to conclude after a predetermined time is common in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to do so to synchronize with other processes, so that for example the pre-heated will complete at the same time that the previous wafer is being moved out of the process chamber, allowing the pre-heated wafer to take its place with no downtime.
Regarding claim 13, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al.  discloses the workpiece processing system of claim 1, wherein the workpiece support comprises a heated platen having a support surface configured to contact a backside of the workpiece, wherein the heated platen generally defines the heater apparatus (fig. 2, element 154, also shown but not labeled in figures 3-6).
Regarding claim 14, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al. discloses the workpiece processing system of claim 13, wherein the workpiece support comprise one or more pins configured to selectively raise and lower the workpiece onto a support surface associated therewith (fig. 2, element 160).
Regarding claim 15, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al. discloses the workpiece processing system of claim 1, wherein the heater apparatus comprises one or more of a heat lamp, an infrared heater, and a resistive heater (‘The hot plate 154, for example, comprises a resistive heater, which could include a heating element embedded in the hot plate, a heat pump, or other heating mechanism for transmitting heat energy form the hot plate to the workpiece 118.’ P 43, also ‘For example, the radiant heat source 179 comprises one or more a halogen lamp, light emitting diode, and infra red thermal device.’ P 45).
Regarding claim 16, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al. discloses the workpiece processing system of claim 1, wherein the vacuum port and purge gas port are generally positioned opposite one another (Rocha-Alvarez et al., fig 1).
Regarding claim 21, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al. discloses the claimed invention except for the one or more chamber wall heaters are further configured to heat the one or more chamber walls to a predetermined chamber wall temperature based on an outgassing curve associated with the outgassed material within the chamber volume.  However, as the purpose of the heating is to remove the outgassed contaminants, using an curve to determine the endpoint is obvious.
Regarding claim 17, Huseinovic et al. discloses a loadlock apparatus, comprising: a chamber having one or more chamber walls generally defining a chamber volume (fig. 1-7 & 9, element 136); a heated platen disposed within the chamber volume and configured to selectively support and heat a workpiece, wherein heating the workpiece generates an outgassed material (fig. 2, element 154, also shown but not labeled in figures 3-6); and a vacuum source in selective fluid communication with the chamber volume (fig. 1, element 151); a first loadlock valve operably coupled to the chamber and configured to provide selective fluid communication between the chamber volume and a first environment, and wherein the first loadlock valve is further configured to selectively pass the workpiece between the chamber volume and the first environment (‘Further, each respective atmospheric door 150 is configured to provide selective fluid communication between the respective first chamber 138 or second chamber 140 and the atmospheric environment 132.’ P 33); and a second loadlock valve operably coupled to the chamber and configured to provide selective fluid communication between the chamber volume and a second environment associated with a process chamber, and wherein the second loadlock valve is further configured to selectively pass the workpiece between the chamber volume and second environment (fig. 2, element 148, also ‘Each respective vacuum door 148 is configured to provide selective fluid communication between the respective first chamber 136 or second chamber 138 and the vacuum environment 126.’ P 33).
Huesinovic et al. does not specifically disclose a vacuum valve or a controller configured to control the vacuum valve.  However, Kobayashi et al. discloses a workpiece processing system with such a vacuum valve (fig. 2, elements 43 and 49).  It would have been obvious to a person having ordinary skill in the art to include the vacuum valve and controller of Kobayahsi et al. between the vacuum pump and vacuum port of Huesinovic et al. so that the pressure in the chamber could be altered as needed to effect load-lock procedures.
Huseinovic et al. does not disclose a purge gas valve; a purge gas source for providing a purge gas, wherein the purge gas source is in selective fluid communication with the chamber volume via the purge gas valve; and a controller configured to control the vacuum valve and purge gas valve to selectively flow the purge gas within the chamber volume at a predetermined pressure from the purge gas source to the vacuum source concurrent with the heating of the workpiece, thereby generally evacuating the outgassed material from the chamber volume and preventing a condensation of the outgassed material on the one or more chamber walls.
However, Rocha-Alvarez et al. disclose an apparatus including a purge gas valve (fig. 1(a), element 116); a purge gas source for providing a purge gas, wherein the purge gas source is in selective fluid communication with the chamber volume via the purge gas valve (fig. 1(a), element 114); and a controller configured to control the vacuum valve and purge gas valve to selectively flow the purge gas within the chamber volume at a predetermined pressure from the purge gas source to the vacuum source, thereby generally evacuating the outgassed material from the chamber volume and preventing a condensation of the outgassed material on the one or more chamber surfaces surfaces (fig. 1(a), elements 120 & 116, wherein ‘The flow of purge gas is selected to have a sufficient mass and momentum so that the purge gas can carry the outgassed species. The pump liner directs the flow and outgassed species through the second channel and out of the ring-shaped element through the exhaust plenum.’ P 11).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed to incorporate the purging system of Rocha-Alvarez et al. into the workpiece processing system of Huseinovic et al. so that outgassed contaminants from the workpiece could be removed.  It would further have been obvious to flow the gases concurrent with heating of the workpiece because heating causes outgassing to occur, as taught by Lee et al. (‘An outgassing method may be used to convert the contaminant to a gaseous state and then discharge the gaseous contaminant, by heating a wall of the chamber with a linear heater introduced to the chamber. Such an outgassing method is also called a "high temperature baking process."’ P 19), therefore outgassing with be higher at this time.
Huseinovic et al. does not disclose one or more chamber wall heaters, wherein the one or more chamber wall heaters are configured to selectively heat the one or more chamber walls.  Hofmeister et al. discloses a loadlock chamber with one or more wall heaters, wherein the one or more wall heaters configured to selectively heat the one or more chamber walls (fig. 23A, elements 50450, 50451).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Huseinovic et al. to include the chamber wall heaters of Hofmeister et al. to ensure more even heating of the workpiece, as discussed by Yu et al. (‘The loadlock chamber may 400 also includes a secondary heating source 440. The secondary heating source 440 may be aligned in the top half of the loadlock chamber 400 and in combination with the heating plate 410 helps to evenly heat the workpiece 430 from the top, sides, and bottom.' P 33, and ‘The gradual and even heating of the workpiece helps to reduce the warpage and cracking of the workpiece by easing the thermal expansion and contraction of the workpiece.’ P 37).
Regarding claim 18, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al.  discloses the loadlock apparatus of claim 17, wherein the chamber comprises a vacuum port and a purge gas port, wherein the vacuum port is in fluid communication with the chamber volume and the vacuum valve, and wherein the purge gas port is in fluid communication with chamber volume and the purge gas valve, wherein the vacuum port and purge gas port generally oppose one another, and wherein the heated platen is positioned between the vacuum port and purge gas port, wherein the selective flow of the purge gas passed across the heated platen (Rocha-Alverez et al., fig. 1).
Regarding claim 19, Huseinovic et al. in view of Kobayahsi et al., Rocha-Alvarez et al., Hofmeister et al., the teachings of Lee et al., and the teachings of Yun et al.  discloses the loadlock apparatus of claim 17, wherein the predetermined pressure is approximately atmospheric pressure (‘A controller is configured to heat the workpiece to the first temperature in an atmospheric environment via the pre-heat apparatus’ Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881